FILED
                             NOT FOR PUBLICATION
                                                                                FEB 18 2020
                     UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


TIANJIE ZHANG,                                     No.    18-73415

              Petitioner,                          Agency No. A205-175-826

 v.
                                                   MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 5, 2020**
                                Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      Although credibility findings should be made by the trier of fact, some

differences in statements made at different times are too trivial to be considered

legally significant. See, e.g., Ren v. Holder, 648 F.3d 1079, 1086 (9th Cir. 2011).

In spite of that, the record supports the denial of relief on adverse credibility

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds. Zhang’s testimony was inconsistent on the date on which his parents paid

a fine to effectuate his release, the location of his arrest, and the number of other

arrestees present at the time of his arrest. While each of these alone may not have

provided sufficient grounds for the BIA to deem him non-credible, together these

material inconsistencies relate to the core of his claim for asylum and “deprive

[the] claim of the requisite ring of truth.” Rizk v. Holder, 629 F.3d 1083, 1088 (9th

Cir. 2011) (quotations and citations omitted) (ellipsis in original).

      Having properly found Zhang to be non-credible, the BIA also had

substantial evidence to deny Zhang’s claim for CAT relief, which was dependent

on the same facts. In addition, Zhang did not establish that he personally faced a

likelihood of future torture based on the independent documentary evidence alone.

See Almaghzar v. Gonzales, 457 F.3d 915, 922–23 (9th Cir. 2006).

PETITION FOR REVIEW DENIED.




                                           2